DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/8/2021 were filed before the mailing date of the Non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir.1995). See MPEP 2004.


The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant  to proof which cited references is closest to the claimed invention.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schauer et al. (WO 2016030203) in view of Suda et al. (US 6,226,999).
	Per claim 1 and 3, Schauer teaches a roof top air conditioner unit (12) for a recreational vehicle, comprising:  the roof top air conditioner unit (12) at least in part is made of expanded polypropylene (EPP) (pg. 3, last para. of English Translation), wherein the roof top air conditioner unit has a connecting element (22) but fails to explicitly teach the connecting element molded in a section of the roof top air conditioner unit made of EPP (claim 1), wherein the at least one stabilizing and/ or connecting element is a nut and is configured to be engaged with a corresponding fastening means for assembling and/ or installing the roof top air conditioner unit (claim 3).

	When the Suda molded in connecting element being the nut is combined with the section of the roof top air conditioner made of expanded polypropylene of Schauer, the result is the connecting element molded in a section of the roof top air conditioner unit made of EPP (claim 1), wherein the connecting element is a nut and is configured to be 
	Per claim 2, Schauer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schauer, as modified, teaches wherein the roof top air conditioner unit has at least one housing (16), wherein the at least one housing is at least in part, made of EPP (“The housing 16, in particular the upper part 18 and the lower part 20, comprises a foamed plastic, for example expanded polypropylene (EPP)”, pg. 3, last para. of Schauer).
	Per claim 5, Schauer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schauer, as modified, teaches the connecting element (“a nut”, col. 4, line 19 of Suda) but fails to explicitly teach the connection element being made of metal.  However, the examiner take OFFICAL NOTICE that it is old and well known to have connecting elements made of metal for the materials high strength and durability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the connecting element be made of metal in order to advantageously provide a high strength and durable connecting element.
	Claim 11 recites similar limitations as claim 1 and is rejected in a similar manner.
	Claim 12 recites similar limitations as claim 5 and is rejected in a similar manner.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schauer et al. (WO 2016030203) in view of Suda et al. (US 6,226,999) as applied to the claims above and further in view of  Maerz (DE 102012018272).
	Per claim 4, Schauer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schauer, as modified, teaches the connecting element and the roof top air conditioning unit made of EPP but fails to explicitly teach wherein the at least one stabilizing and/ or connecting element has at least one stabilizing protrusion extending transversely to a longitudinal direction of the stabilizing and/ or connecting element, wherein the at least one stabilizing and/ or connection element preferably has a t-beam shaped form, and/ or wherein the at least one stabilizing and/ or connecting element has at least one coupling bore provided therethrough to increase contact area and the interlocking between the stabilizing and/ or connecting element and the corresponding section of the roof top air conditioner unit made of EPP.
	However, Maerz teaches a vehicle root top air conditioner unit (3 and 5) wherein a connecting element (see annotated figure below of figure 3 of Maerz)  has a stabilizing protrusion (see annotated figure below of figure 3 of Maerz) extending transversely to a longitudinal direction of the connecting element (three dimensional objects extend in all directions, thus the protrusion extends transversely to a longitudinal direction of the connecting element), wherein the connecting element ((see annotated figure below of figure 3 of Maerz) has a coupling bore (see annotated figure below of figure 3 of Maerz)  provided therethrough to increase contact area and the interlocking between the connecting element and a corresponding section (3) of the roof top air conditioner unit for stabilizing the components of the system (page 6, second paragraph of Maerz).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a connecting element has a stabilizing 

    PNG
    media_image1.png
    627
    992
    media_image1.png
    Greyscale

	When the Maerz stabilizing protrusion and coupling bore are combined with the connecting element and roof top air conditioner made of EPP of Schauer, as modified, the result is wherein the at least one stabilizing and/ or connecting element has at least one stabilizing protrusion extending transversely to a longitudinal direction of the stabilizing and/ or connecting element, wherein the at least one stabilizing and/ or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763